DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-6, filed on 12/23/20, is acknowledged.
The Restriction mailed on 10/28/20 has been carefully reviewed and is held to be proper. Accordingly, Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups. 
	The Restriction filed on 10/28/20 is hereby made Final.
	Applicants are required to cancel the nonelected claims (7-12) or take other appropriate action.	
An Office Action on the merits of Claims 1-6 now follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the and/or” (Line 4) that is vague and indefinite as the boundaries of the claimed invention cannot be defined.

Claim 5 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventors, or for pre-AIA  the applicants regard as the invention. Claim 5 recites the limitations: "the retaining member" in lines 2-3. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noji (US 8,490,280).
Regarding claim 1, Noji teaches a winding machine or device that winds a wire fed (Fig. 3-4, 2) onto a stator having radially disposed magnetic poles (4), comprising: 
a receiving element (Fig. 1, 6) for receiving a base body (3) comprising teeth (4) onto which the winding (Fig. 3-4, 2) is to be wound, 
a nail winding head (22) through which a wire (2) can be guided in parallel to a surface of each tooth (4) through the base body (3) in order to place the wire inside a groove (5) between two teeth (4) of the base body (3), so that a wire can be wound (2) around a tooth to be wound, 
wherein the nail winding head has a nail support (23) at which a needle-shaped nozzle (9) is attached, via which a wire (2) to be wound can be output, 
wherein the nozzle (9) can be arranged transversally inside the groove or slot (5; Col. 6, lines 52-57), so that a distance of the nozzle (9) to the tooth (Left or Right 4) to be wound is smaller than to an adjacent tooth (Right or Left 4) that delimits the groove (5), as the nozzle (Fig. 3B, 9; Col. 6, lines 52-57) is not always centered nor required to be centered in the groove (5) at the beginning of winding. 
Regarding claim 2, Noji teaches that the nozzle (9; Col. 6, lines 52-57) can be aligned in parallel to a side surface of the tooth (4) to be wound that delimits the groove (5). 
Regarding claim 3, Noji teaches that the nozzle (9; Col. 6, lines 52-57) can be rotated relative to the receiving element about a processing axis by means of the nail support, and can be linearly displaced along the as well as perpendicular to the processing axis in three independent spatial directions (Figs. 3A-6E, 9), wherein the wire can be output perpendicular to the processing axis through the nozzle, and wherein the receiving element is in particular rotatable about a rotational axis that is parallel to the processing axis. 
Regarding claim 4, 
at least one pin-shaped retaining finger (Figs. 3A-6E, 7 or 8), which can be moved relative to the receiving element (6) in three independent spatial directions independently of each other, 
wherein the wire (2) can be positioned inside the groove (5) independently of the nail winding head (22) by the retaining finger (7 or 8) to determine a target location of the wire (2) inside the groove (5). 
Regarding claim 5, as best understood, Noji teaches that the nozzle (9) can be guided through the nail support (23) outside of the groove (5) and a retaining finger (7 or 8) is formed for positioning the wire (2) inside the groove (5) in order to realize the winding and in that the nozzle (9) can be guided through the nail support (23) inside the groove (5) to position the wire (2) in order to realize the winding (2). 
Regarding claim 6, Noji teaches that respectively one retaining finger (7) can be arranged on respectively one front side of the base body (3), wherein the retaining fingers (7 & 8) are in particular mechanically coupled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 24, 2021